Citation Nr: 0710593	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for mild central disc bulge at L3-4 and L5-S1 with lumbar 
radiculopathy.  

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

3.  Entitlement to an initial compensable rating for 
residuals of chronic left ulnar focal neuropathy. 

4.  Entitlement to an initial compensable rating for 
irritable bowel syndrome. 

5.  Entitlement to an initial compensable rating for 
residuals of a fracture of the medial phalanx at the 
metatarophalangeal joint of the right great toe. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which adjudicated the issues on appeal. 

The Board remanded the case in May 2004 for additional 
development and to comply with the duty to notify provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  Since 
all requested notice and development have been accomplished, 
the case is once again before the Board for review. 

The veteran submitted additional evidence since the most 
recent supplemental statement of the case was issued.  Since 
the veteran submitted a waiver of initial RO consideration, 
the Board finds that it can review the newly submitted 
evidence without initial review by the RO.  See 38 C.F.R. § 
19.31, 20.1304(c) (2006).




FINDINGS OF FACT

1.  The veteran's disability due to mild central disc bulge 
at L3-4 and L5-S1 with lumbar radiculopathy has not been 
characterized by severe intervertebral disc disease, severe 
limitation of motion of the lumbar spine, forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, 
incapacitating episodes requiring bed rest prescribed by a 
physician, or incomplete paralysis of the sciatic nerve.

2.  Severe economic inadaptability has resulted from the 
veteran's severe migraine headaches due to prostrating 
attacks at least twice a week for prolonged periods.

3.  The veteran's disability due to residuals of chronic left 
ulnar focal neuropathy is not manifested by any incomplete 
paralysis of the ulnar nerve. 

4.  The veteran's irritable bowel syndrome causes occasional 
episodes of abdominal distress and diarrhea approximately 
twice a month.

5.  The veteran has no symptoms involving his right great toe 
due to his service-connected fracture.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for mild central disc bulge at L3-4 and L5-S1 with 
lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (effective prior to September 26, 2003); Diagnostic Code 
5293 (effective from September 23, 2002, to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).

2.  The schedular criteria for an initial 50 percent rating 
for migraine headaches have been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2006).

3.  The criteria for an initial compensable rating for 
residuals of chronic left ulnar focal neuropathy have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.124, Diagnostic Code 8616 (2006).

4.  The criteria for a compensable rating for irritable bowel 
syndrome have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7319 
(2006).

5.  The criteria for a compensable rating for residuals of a 
fracture of the medial phalanx at the metatarophalangeal 
joint of the right great toe have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Mild Central 
Disc Bulge at L3-4 and L5-S1 with 
Lumbar Radiculopathy

The record shows that the veteran was treated for low back 
pain due to a mild central disc bulge at L3-4 and L5-S1 while 
on active duty.  After service, the December 2002 rating 
decision granted service connection and assigned a 
noncompensable (zero percent) disability rating for mild 
central disc bulge at L-3-4 and L5-S1 with lumbar 
radiculopathy, effective April 2000.  After the veteran 
appealed that decision, the RO issued a rating decision in 
September 2005 in which it granted an increased rating to 20 
percent for this disability rating, effective April 2000.  

Since the veteran's claim arises from her disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed her claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

At the time the veteran filed her claim, Diagnostic Code (DC) 
5293 provided a 20 percent rating for moderate intervertebral 
disc syndrome with recurring attacks; a 40 percent rating for 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief; and a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provided a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating in excess of 20 
percent since the initial grant of service connection.  The 
evidence to be considered during this period includes several 
VA examination reports, VA outpatient treatment records, and 
private treatment records, none of which shows severe 
intervertebral disc syndrome, severe limitation of motion of 
the lumbar spine, or that the veteran required bed rest 
prescribed by a physician, all providing evidence against her 
claim.

First, the clinical evidence does not show that the veteran's 
spine is manifested by "severe" intervertebral disc 
syndrome, as required for a 40 percent rating under the old 
criteria of DC 5293.  In this regard, a VA neurological 
examination report dated in August 2002 notes that reflexes 
were 2+ and equal and that motor strength was 5/5 in both 
lower extremities.  Similar findings were reported during a 
VA orthopedic examination in August 2002, at which time the 
veteran could squat and rise without assistance, while deep 
tendon reflexes were equal and active in both knees and 
ankles.  The examiner concluded that there was no objective 
evidence of organic pathology to explain the veteran's 
current symptoms. 

During VA examinations in November 2004, the veteran reported 
episodes of left-sided numbness and weakness that affect her 
upper and lower extremities when she has back spasms, which 
would occur approximately three to four times a month, with 
no independent lower extremity numbness or weakness.  
Objectively, however, no significant neurological findings 
were reported.  For example, the veteran walked with a normal 
gait, with good heel, toe, and tandem walking.  Motor 
strength was 5/5, with normal tone, bulk, dexterity, and 
coordination.  Sensory testing was also intact to vibration 
and position.  Temperature sense was diminished in the left 
lower extremity in a distribution that followed neither the 
dermatome nor the peripheral nerve.  Reflexes were 1 to 2/+ 
and equal.  The examiner concluded that the veteran had no 
neurologic deficit related to lumbar disc disease.  The 
diagnostic assessment was, "Subjective complaints without 
objective findings." 

In addition to these examination reports, the Board also 
reviewed VA and private treatment records, none of which 
shows any significant neurological findings.  For instance, 
an August 2004 VA outpatient treatment record notes the 
veteran's complaints of low back pain without radiation to 
either leg.  Also, a March 2005 record from University 
Orthopedic Associates notes that straight leg raising was 
negative and that muscle strength was 5/5, thereby providing 
evidence against the claim.  

In short, these findings simply do not reflect severe 
intervertebral disc syndrome of the lumbosacral spine, 
thereby providing highly probative evidence against the 
veteran's claim under the old criteria of DC 5293.  The Board 
places greater probative value on the clinical findings, 
which show no neurologic deficit, than the veteran's 
statements in which she claims increased radicular symptoms 
in both lower extremities.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board).

Second, the veteran's low back disability is not manifested 
by severe limitation of motion of the lumbar spine, as 
required for a 40 percent disability rating under DC 5292.  
Range-of-motion testing in August 2002 revealed flexion of 50 
degrees, extension of 25 degrees, and lateral bending of 25 
degrees in both directions.  When examined in November 2004, 
her spine demonstrated flexion of 90 degrees, extension of 20 
degrees, right and left lateral flexion of 30 degrees, and 
right and left rotation of 20 degrees.  

The Board notes that these findings represent only a slight 
limitation of motion, and no more than moderate limitation of 
motion when considering the veteran's complaints of pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The November 2004 VA examination 
report notes that the veteran's motion did not decreased with 
repetitive use but that all ranges of motion were limited by 
the onset of a pulling-like pain in the back.  It was also 
noted that exacerbations did not limit her ability to do 
activities that require extended standing or walking.  Thus, 
a disability rating in excess of 20 percent is not warranted 
on the basis of functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  Id. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes due to low back pain.  
There is simply no indication in the record that a physician 
has ever prescribed bed rest because of the veteran's low 
back disability.  Accordingly, the revised version of DC 
5293, in effect from September 23, 2002, cannot serve as a 
basis for an increased rating based upon incapacitating 
episodes.  

Furthermore, since the veteran's orthopedic manifestations 
have been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating higher than 20 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of her 
low back disability.  38 C.F.R. § 4.25.  Accordingly, a 
disability rating in excess of 20 percent is not warranted 
under the revised criteria for rating intervertebral disc 
syndrome.  

In addition, the Board has carefully reviewed the VA 
examination reports dated in August 2002 and November 2004, 
as well as VA and private treatment records, none of which 
indicates that the veteran's thoracolumbar spine is 
ankylosed, as motion is possible in every direction, or that 
forward flexion is limited to 30 degrees or less.  In short, 
a disability rating in excess of 20 percent is not warranted 
under the newly revised General Rating Formula for Diseases 
and Injuries of the Spine, even with consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The Board thus concludes that the veteran's low back 
disability does not meet the criteria for a disability rating 
in excess of 20 percent under applicable rating criteria.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).

II.  Migraine Headaches

The RO has granted service connection and assigned a 30 
percent rating for migraine headaches, effective April 2000.  
The veteran disagrees with the initial 30 percent rating.  
See Fenderson, supra. 

Migraine headaches are evaluated under DC 8100.  Under this 
provision, a 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a; DC 8100.

In her VA Form 9, Appeal to the Board of Veterans' Appeals, 
submitted in August 2003, the veteran reported approximately 
seven to eight migraine headaches a month in which she was 
unable to move.  During a VA neurological examination in 
November 2004, she also reported three migraine headaches a 
week, or approximately 12 migraine headaches a month, in 
which she would typically try to lie down in a dark room.  VA 
outpatient treatment records also document that the veteran 
experiences several migraine headaches each week that cause 
prolonged prostrating attacks. 

In light of these findings, the Board finds that the 
veteran's migraine headaches are very frequent (i.e. 
approximately seven to twelve times a month), are manifested 
by prostrating and prolonged attacks (i.e. requiring bed 
rest), and result in severe economic inadaptability, thereby 
warranting a 50 percent disability rating since the initial 
grant of service connection.  

With respect to the frequency of the veteran's headaches, the 
Board points out that the phrase "very frequent" is not 
defined in the Rating Schedule.  However, since prostrating 
attacks occurring on an average once a month warrant a 30 
percent rating, one can assume that such attacks occurring 
seven to twelve times a month can be considered "very 
frequent" under DC 8100.  These attacks are also prostrating 
and prolonged, as they have been described as debilitating 
and can last many hours.  

The Board also finds that the veteran's migraine headaches 
have resulted in severe economic inadaptability.  A November 
2004 VA examination report notes that the veteran was 
studying law enforcement but that she does not believe she 
can work in this field as a result of her low back 
disability.  Nevertheless, although a medical opinion has not 
been obtained concerning of the effect her migraine headaches 
have on her ability to work, clearly the fact that the she 
suffers from prolonged prostrating attacks several times a 
week is sufficient evidence of severe economic 
inadaptability.  

The RO may periodically check on the veteran's condition, to 
insure that she continues to meet the 50 percent criteria and 
that the objective medical evidence supports a 50 percent 
evaluation.  The fact that the Board has awarded a 50 percent 
evaluation at this time does not assume that the veteran will 
always have this same level of disability associated with her 
condition.  The veteran's other claims, where there is little 
objective evidence to support the veteran's contentions, 
suggest that this evaluation must be carefully reviewed in 
the future and the veteran's credibility must be carefully 
considered.  In any event, the evidence, at this time, 
supports a 50 percent evaluation. 

In short, at this time, the evidence shows that the veteran's 
headaches are very frequent and cause severe economic 
inadaptability due to prolonged prostrating attacks.  
Accordingly, an initial 50 percent rating for migraine 
headaches is granted.

III.  Increased Rating for 
Residuals of Chronic Left Ulnar 
Focal Neuropathy

The veteran was treated for mild chronic left ulnar focal 
neuropathy while on active duty.  The December 2002 rating 
decision granted service connection and assigned a 
noncompensable (zero) percent disability rating for residuals 
of chronic left ulnar focal neuropathy.  The veteran appealed 
that decision and has requested a compensable rating for this 
disability.  See Fenderson, supra. 

The veteran's disability due to chronic left ulnar focal 
neuropathy has been rated under DC 8616.  Under this 
provision, mild incomplete paralysis of the ulnar nerve is 
rated as 10 percent disabling in either extremity, while 
moderate incomplete paralysis is rated as 30 percent 
disabling in the major extremity and 20 percent disabling in 
the minor extremity.  Severe incomplete paralysis of the 
ulnar nerve warrants a 40 percent evaluation in the major 
extremity and a 30 percent evaluation in the minor extremity.  
38 C.F.R. § 4.124, DC 8616.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
associated with complete paralysis of a nerve.  When the 
manifestation of the incomplete paralysis is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Note, 38 C.F.R. § 4.124a.

An August 2002 VA examination report includes a medical 
opinion that there were no residuals of carpal tunnel 
syndrome, as reflexes were 2+ and equal in both upper 
extremities.  The left wrist also demonstrated full range of 
motion.  When examined in November 2004, it was noted that a 
nerve conduction velocity (NCV) study showed a normal left 
ulnar nerve function.  The examiner thus concluded that the 
veteran has no neurologic deficit related to ulnar 
neuropathy.  

In short, these examination reports show that the veteran's 
disability due to left ulnar focal neuropathy is not 
manifested by mild incomplete paralysis of the ulnar nerve.  
Since this disability does not meet the criteria for a 10 
percent disability rating under DC 8616, the Board finds that 
it was properly rated at the noncompensable level.  VA 
regulation provides that, in every instance, such as this, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2006).  

Again, the Board places greater probative value on the 
clinical findings than the veteran's statements in support of 
her claim.  See Smith, 1 Vet. App. at 237.  Accordingly, the 
appeal is denied. 

IV.  Increased Rating for Irritable Bowel Syndrome

The veteran was diagnosed with irritable bowel syndrome while 
on active duty.  The December 2002 rating decision granted 
service connection and assigned a noncompensable rating for 
irritable bowel syndrome.  The veteran appealed that decision 
and has requested a compensable rating for this disability.  
See Fenderson, supra. 

The veteran's irritable bowel syndrome has been rated under 
DC 7319.  Under this code provision, a noncompensable rating 
is assigned for mild irritable colon syndrome with 
disturbances of bowel function and occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
rating is assigned for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, DC 
7319.

After carefully reviewing the record, the Board finds that 
the veteran's irritable bowel syndrome can be characterized 
as no more than mild, as it produces occasional episodes of 
abdominal distress involving diarrhea.  As such, there is no 
basis to assign a compensable disability rating for her 
irritable bowel syndrome.  

Two VA examination reports provide evidence against the 
veteran's claim.  An August 2002 VA examination report notes 
the veteran's history of diarrhea twice a month.  However, 
she denied blood in her stools, and reported nausea and 
vomiting associated only with headaches.  There was no 
history of weight loss in the past year.  A physical 
examination revealed that bowel sounds are normoactive and 
that there was no rebound tenderness.  Based on these 
findings, the examiner diagnosed the veteran with "irritable 
bowel syndrome, by history"- thereby indicating that it was 
not currently active, providing evidence against the claim.  

A December 2004 VA examination report revealed similar 
findings.  At that time, the veteran reported problems with 
irritable bowel syndrome two to three times a month.  During 
such episodes, she would experience a cramping pain followed 
by diarrhea, in which she would have two to three bowel 
movements over a 45 to 60 minute period.  She was not taking 
any medication and denied having any blood or melena in her 
stools.  She also denied nausea and vomiting.  She described 
her appetite as good and indicated that her weight had 
increased.  Objectively, her abdomen was without apparent 
organomegaly or masses, while very mild tenderness was 
present suprapubicaly.  There was no rebound tenderness and 
bowel sounds were normoactive.  The diagnosis was irritable 
bowel syndrome, mild. 

Overall, these examination reports show that the veteran's 
irritable bowel syndrome cannot be characterized as more than 
mild.  In other words, neither report shows moderate 
irritable bowel syndrome with frequent episodes of bowel 
disturbance and abdominal distress.  The Board emphasizes 
that the veteran's history of two to three episodes of 
irritable bowel syndrome a month precludes a finding of 
"frequent episodes of bowel disturbance and abdominal 
distress."  The Board also points out that the August 2002 
report merely noted a history of irritable bowel syndrome, 
thereby suggesting that it was not currently active, while 
the December 2004 report characterized her irritable bowel 
syndrome as only mild.  Thus, both reports provide highly 
probative evidence against the veteran's claim. 

The Board has also considered VA outpatient treatment records 
dated from 2001 to 2005, none of which shows more than mild 
irritable bowel syndrome.  For instance, a November 2001 
report notes the veteran's complaints of cramps and loose 
stools several times a month; however, she denied nausea, 
vomiting, or reflux with meals.  The diagnosis was possible 
irritable bowel syndrome.  In short, none of these records 
shows any evidence of moderate irritable bowel syndrome with 
frequent episodes of bowel disturbance and abdominal 
distress.  Thus, these reports also provide evidence against 
the claim. 

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable rating for her 
service-connected irritable bowel syndrome.  Because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 

V.  Residuals of a Fracture of the Medial 
Phalanx at the Metatarophalangeal Joint 
of the Right Great Toe

The veteran fractured her right great toe in 1995 while on 
active duty.  As a result, the RO granted service connection 
and assigned a noncompensable disability rating for residuals 
of a fracture of the medial phalanx at the metatarophalangeal 
joint of the right great toe, effective April 2000.  The 
veteran now requests a compensable rating for this 
disability.  See Fenderson, supra. 

The veteran's right great toe disability has been rated under 
DC 5284, for other foot injuries.  Under this code provision, 
a 10 percent rating is assigned for a moderate foot injury, a 
20 percent rating for a moderately severe foot injury, and a 
30 percent rating for a severe foot injury.  38 C.F.R. § 
4.71a, DC 5284.  Words such as "moderate", "moderately 
severe", and "severe" are not defined in the Rating 
Schedule. 

Unfortunately, the veteran's right great toe disability 
cannot be characterized as a moderate foot disability, 
thereby precluding a compensable rating under DC 5284.  X-
rays taken during an August 2002 VA examination revealed that 
the medial corner of the base of the proximal phalanx has 
separated but remains adjacent to the remainder of her 
phalanx which is not out of place.  However, a November 2004 
VA examination report revealed no objective clinical findings 
pertaining to the veteran's great right toe.  Consequently, 
the examiner provided a medical opinion that there was no 
gross abnormality associated with the residuals of the 
fracture to the proximal phalanx of the right great toe.  The 
examiner explained that there was no evidence of any 
functional loss associated with this condition.  Instead, the 
examiner indicated that the veteran's complaints of pain are 
associated with her fungal nail disease which is unrelated to 
her fracture, providing strong evidence against this claim.  

This opinion clearly shows that the veteran's disability due 
to residuals of a fracture of the right great toe is not 
analogous to a moderate foot injury.  The Board places 
greater probative on this medical opinion than the veteran's 
statements in support of her claim.  See Smith, 1 Vet. App. 
at 237.  Since this disability does not meet the criteria for 
a 10 percent disability rating under DC 5284, the Board finds 
that it was properly rated at the noncompensable level.  See 
38 C.F.R.  § 4.31.  Hence, the appeal is denied. 

VI.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO and the Appeals 
Management Center (AMC): (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate her claims; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of the disabilities on 
appeal, thereby complying with the Board's May 2004 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Based a review of the record, the Board finds that these 
examination reports appear adequate for rating purposes, as 
they report findings addressed in the applicable rating 
criteria.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.


ORDER

An initial rating in excess of 20 percent for mild central 
disc bulge at L3-4 and L5-S1 with lumbar radiculopathy is 
denied.  

An initial 50 percent rating for migraine headaches is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

An initial compensable rating for residuals of chronic left 
ulnar focal neuropathy is denied. 

An initial compensable rating for irritable bowel syndrome is 
denied. 

An initial compensable rating for residuals of a fracture of 
the medial phalanx at the metatarophalangeal joint of the 
right great toe is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


